Filed 7/7/21


                       CERTIFIED FOR PUBLICATION


               COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                               DIVISION ONE

                          STATE OF CALIFORNIA



SUSANNA P. STARCEVIC et al.,               D076320

       Plaintiffs and Respondents,

       v.                                  (Super. Ct. No. 37-2013-
                                           00076632-CU-OR-CTL)
PENTECH FINANCIAL SERVICES,
INC.,

       Defendant and Appellant;

EDWARD P. ROSKI, JR., as Trustee,
etc.,

       Defendant and Respondent.


       APPEAL from a judgment of the Superior Court of San Diego County,
Katherine A. Bacal, Judge. Affirmed.
       Rossi Domingue and John F. Domingue for Defendant and Appellant.
       M. Richardson Lynn, Jr. for Plaintiffs and Respondents.
       The Reimann Law Group and David W. Reimann for Defendant and
Respondent.
                              INTRODUCTION
      The issue on this appeal is straightforward: In a partition action, does
a judgment creditor who was deemed the priority lien holder lose that status
if it does not renew its judgment? For reasons we will explain, we conclude
that it does.
      Appellant Pentech Financial Services, Inc. (Pentech) and Respondent
Edward P. Roski, Jr., Trustee of the Roski Community Property Trust Dated
November 1, 1987 (Roski), are two of several lien holder defendants in the
underlying partition action involving four properties. Pentech obtained the
judgment underlying its lien on March 5, 2008. At the first phase of a
bifurcated trial in November 2015, the trial court adopted the parties’
stipulation to determine lien priority by the date of recording the judgment
lien with the San Diego County Recorder’s Office (Recorder’s Office). In
accordance with that stipulation, the trial court determined that Pentech was
the priority lien holder.
      In March 2017, the trial court adopted the parties’ stipulated
interlocutory judgment, wherein the parties stipulated that “satisfaction of
any judgment or tax lien shall be prioritized by date of recording of such lien
with the [Recorder’s Office].” Pentech’s judgment expired in March 2018, by
operation of law, when it failed to renew the judgment within the prescribed
10-year period. By then, only one of the four subject properties had been sold.
At the second phase of the bifurcated trial in January 2019, the trial court
determined that Pentech lost its priority status because it no longer had a
valid, enforceable judgment. The court subsequently awarded Roski, as the
new priority lien holder, its proportional share of the funds—a sum of
$505,957.45—from the sales of all four properties.




                                       2
      Pentech admits that it did not renew its judgment. Nonetheless,
Pentech contends on appeal that the trial court’s initial determination of
priority lien status was final and non-reviewable. In the alternative, Pentech
seeks modification of the judgment to entitle Pentech to receive a portion of
the sale of the one property that sold before its judgment expired. Finally,
Pentech argues the judgment should be reversed and remanded so that the
trial court could consider arguments asserted by Pentech for the first time in
its objections to a proposed statement of decision. Because these contentions
lack merit, we affirm.


              FACTUAL AND PROCEDURAL BACKGROUND
                                       I.
                             The Judgment Liens
      On March 5, 2008, Pentech obtained a judgment against Lucille Tran
in the amount of $1,321,653.58. Pentech recorded the abstract of judgment
with the Recorder’s Office on April 4, 2008. Pursuant to Code of Civil

Procedure section 683.020,1 the 10-year period of enforceability of Pentech’s
judgment expired on March 5, 2018. Pentech did not renew the judgment.
      In May 2009, Roski also obtained a judgment against Tran in the
amount of $1,200,000. Roski recorded the abstract of judgment with the
Recorder’s Office in August 2009. Pursuant to section 683.020, the 10-year
period of enforceability of Roski’s judgment expired on May 28, 2019. Roski
timely renewed both the judgment and the judgment lien.


1     Unless indicated otherwise, all further unspecified statutory references
are to the Code of Civil Procedure. Section 683.020, subdivision (a), provides
that “upon the expiration of 10 years after the date of entry of a money
judgment . . . [t]he judgment may not be enforced.”

                                       3
                                         II.
                              The Partition Action
A.    The Complaint
      In November 2013, a partition action was filed by tenants in common
and one-fifth co-owners of four parcels of real property located in San Diego
County. Tran was a named plaintiff in the partition action. The defendants,
to include Pentech and Roski, were holders of judicial liens and/or abstracts
of judgment against the subject real properties. We refer to the four parcels
subject to partition as: (1) the C Street parcel; (2) the Broadway parcel; (3)
the B Street parcel; and (4) the Mount Miguel parcel.
B.    The Bifurcated Trial
      In November 2015, the trial court held the first phase of a bifurcated
trial, “taking up [that day] only the issue of priority[,] saving for a later day
the issue of the specific amounts of judgements in issue.” The parties
stipulated to prioritize the claims based on the date the liens were recorded
with the Recorder’s Office. The parties also stipulated that the actual
amounts to be disbursed from the property sales would be determined by the
court “at a future date.” The court adopted the stipulation as an order and
based on the dates of the recorded liens, it ruled that Pentech had priority
lien status amongst all the creditors.
C.    Release of Liens
      In December 2015, the trial court issued an order approving the sale of
the C Street parcel. Although this proposed sale ultimately did not close, the
order directed the “defendant judgment lien/tax lien creditors [to] forthwith
deposit . . . irrevocable and unconditional judgment lien releases in
recordable form with respect to the subject property.” To comply with that
order, Pentech executed an unconditional release of its lien on the C Street


                                         4
parcel and delivered it to escrow in January 2016. Pentech later executed
unconditional lien releases for each of the subject properties pursuant to
further court orders.
D.    Stipulated Interlocutory Judgment
      As of March 2017, none of the subject properties had sold. On March
10, 2017, the trial court adopted the parties’ stipulated interlocutory
judgment. As to those defendants with judgments liens or tax liens against
Tran, the parties stipulated that “satisfaction of any judgment or tax lien
shall be prioritized by date of recording of such lien with the [Recorder’s
Office].” As for disbursement of funds from the sales of the subject real
properties, the parties stipulated that the actual amount to be distributed
“shall be determined by the court at a future date with prior notice to all
parties.” The parties also agreed to have Tran’s share of the sales proceeds
“placed in escrow and shall only be released upon order or final judgment of
this court.” Although an interlocutory judgment in a partition action is
appealable (§ 904.1, subd. (a)(9)), no appeal was taken from this interlocutory
judgment.
E.    Sales of the Four Parcels of Real Property
      In October 2017, the B Street parcel sold for $345,000. Between July
2018 and September 2019, the remaining parcels sold: The C Street parcel
sold for $2.1 million. The Broadway parcel sold for $340,000. The Mount
Miguel parcel sold, pursuant to the trial court’s final judgment, for a cash
payment of $2,000. Tran’s 20 percent share of the sale proceeds from these
four properties totaled $505,957.45.
      In each of the court orders approving the sales of the subject properties,
the judgment lien creditors were informed that they would not receive money
from the sale proceeds at the close of escrow. Instead, the sale proceeds were


                                        5
to be placed in a separate account, and distributions would occur upon
further order of the court.
F.    Second Phase of Bifurcated Trial
      The second phase of the bifurcated trial was conducted by declarations
in November 2018. In its trial brief, Roski argued that, notwithstanding the
trial court’s November 2015 priority lien determination, the March 2017
stipulated interlocutory judgment expressed the parties’ intent to have the
court determine lien priority status after all the partition properties were
sold. With that date on hand, Roski argued Pentech was no longer entitled to
any sale proceeds because its judgment had expired. Amongst the creditors
with valid, enforceable judgment liens, Roski claimed to have priority lien
status because his judgment lien was the first recorded, entitling it to priority
distribution of Tran’s portion of the sale proceeds.
      Pentech countered in its trial brief that the trial court already ruled on
the priority of the creditors during the November 2015 bifurcated trial, that
this determination was final, that renewal of the judgment was unnecessary
in light of this determination, and that it should not be penalized for the
delays accompanying the sales of the subject properties.
      On January 4, 2019, the trial court issued a tentative ruling finding
that Pentech lost its priority status by failing to renew its judgment. It held
that, pursuant to the stipulated interlocutory judgment, the parties agreed
satisfaction of any judgment or tax lien would be prioritized by date of
recording with the Recorder’s Office. Since this applied only to a “valid
judgment lien,” and since Pentech’s judgment lien was no longer valid, the
court deemed Roski the priority lien holder. The court then directed Roski to
submit a written statement of decision.




                                        6
      Pentech attempted to object to the trial court’s tentative ruling. The
court declined to hear argument but informed Pentech that it could file an

“opposition” to Roski’s proposed statement of decision.2
      After Roski submitted a proposed statement of decision, Pentech filed
objections. Pentech again argued the trial court’s priority determination at
the first phase of the bifurcated trial was final and that, even if the court
relied on the stipulated interlocutory judgment, the priority lien status
should be determined as of the date that it was entered (March 2017) instead
of the date of judgment after trial. Pentech also asserted several new
arguments as to why it should be deemed the priority lien holder, including
constructive lien, equitable lien, post-judgment contracts, novation, accord
and satisfaction, and promissory estoppel. The remainder of Pentech’s
objections were directed to Roski’s proposed statement of decision. Pentech
also filed its own statement of decision that affirmed its priority lien status
and awarded Tran’s share of the sale proceeds to itself.
      At a hearing to consider Roski’s proposed statement of decision and
Pentech’s objections, the trial court declined to consider Pentech’s arguments
contesting the ruling itself, finding them “not appropriate.” The court also
rejected Pentech’s proposed statement of decision. Focusing on Pentech’s
objections to Roski’s proposed statement of decision, the court agreed with
some of those objections, and directed that Roski file a new statement of
decision.
      A final statement of decision was filed on August 9, 2019. Relevant for
our purposes, the trial court framed the controverted issue before it as


2     Although the court directed Pentech to file an “opposition,” it clarified
at a subsequent hearing that it was inviting only “objections” to the proposed
statement of decision.

                                        7
“whether a party who was already determined to have priority given its
status as a judgment creditor loses such priority if its judgment is not
renewed.” Finding that Pentech failed to explain why it could not have
renewed its judgment before expiration, the trial court adopted the parties’
stipulation to have the liens prioritized by date of recording, but concluded
that such prioritization applies “only to a valid judgment lien.”
      On September 5, 2019, the trial court issued its “Judgment Following
Court Trial,” adjudging Roski the priority lien holder and ordering the
release of Tran’s portion of the sale proceeds to Roski’s counsel.
G.    Pentech’s Notices of Appeal
      On August 5, 2019, Pentech filed a notice of appeal relating to the trial
court’s refusal to consider its equitable arguments in objections to Roski’s
proposed statement of decision. On August 29, Pentech filed an amended
notice of appeal which sought to add the statement of decision to the appeal.
On November 18, Pentech filed a second amended notice of appeal, which
now limits the scope of its appeal to the September 5, 2019 judgment
following court trial.


                                 DISCUSSION
      On appeal, Pentech contends: (1) the statutory time limits on a
judgment’s period of enforceability do not invalidate its own expired
judgment because the trial court’s November 2015 ruling was “a final
determination of validity and priority of liens”; (2) at a minimum, the
judgment should be modified to entitle Pentech to payment of the sale
proceeds of the B Street parcel because it closed prior to the expiration of
Pentech’s judgment lien; and (3) the judgment should be reversed and the




                                        8
matter remanded so the trial court could address those arguments that
Pentech first raised in objections to the proposed statement of decision.
                                        I.
                          The Priority Lien Determination
      Pentech argues the trial court erred when it reconsidered its November
2015 priority lien determination. It contends that the stipulated
interlocutory judgment was based on the November 2015 priority lien
determination, that this determination encompassed the issue of the
judgment lien’s underlying validity, and that the determination as to both
priority and validity was final and non-reviewable. We disagree with each of
these contentions.
A.    Governing Legal Principles
      The trial court’s ruling is presumed to be correct on appeal, and the
burden is on the appellant to affirmatively show error. (Denham v. Superior
Court (1970) 2 Cal.3d 557, 564.) Ambiguities are resolved in favor of
affirmance. (Winograd v. American Broadcasting Co. (1998) 68 Cal.App.4th
624, 631.) Because Pentech’s appeal raises questions concerning the
applicability of certain statutes to the enforceability of its judgment, we
review the trial court’s ruling de novo. (McMillin–BCED/Miramar Ranch
North v. County of San Diego (1995) 31 Cal.App.4th 545, 553 [“ ‘It is well
settled that the interpretation and application of a statutory scheme to an
undisputed set of facts is a question of law . . . which is subject to de novo
review on appeal.’ ”].)
      We begin our analysis with a brief overview of the two statutory
schemes at issue in this case: The Enforcement of Judgments Law (§ 680.010
et seq.) and the partition action statutory scheme (§ 872.010 et seq.).




                                        9
      1.      The Enforcement of Judgments Law
      The Enforcement of Judgments Law prescribes, as its name suggests,
rules governing the enforcement of judgments. In the case of a money
judgment, a judgment creditor has a 10-year period to enforce its judgment.
(§ 683.020.) This period can be extended by 10 years if an application for
renewal is submitted before the original term expires. (§ 683.130, subd. (a).)
But once a judgment expires, it may not be enforced. (§ 683.020, subd. (a).)
Upon the judgment’s expiration, all enforcement procedures “shall cease,”
and any lien pursuant to the judgment “is extinguished.” (Id., subds. (b), (c).)
      A judgment lien on real property is effective only during the period of
enforceability of the judgment. (§ 697.030; Cal. Law Revision Com. coms.,
16B West’s Ann. Code Civ. Proc. (2009 ed.) foll. § 697.310, p. 301 [1982
Addition] [“[L]ien does not continue after the expiration of the period of
enforceability of the judgment”].) Like the judgment, the judgment lien can
also be extended by 10 years if renewed. (§ 683.180, subd. (a); § 697.310,
subd. (b).) Once renewed, “[t]he priority of the judgment lien on an interest
in real property remains the same[.]” (§ 683.110; Cal. Law Revision Com.
coms., 16B West’s Ann. Code Civ. Proc. (2009 ed.) foll. § 683.180, p. 175 [1982
Addition].)
      2.      Partition Actions
      Partition actions are governed by section 872.010 et seq., which sets
forth the process by which a court determines the parties’ interest in a
property and the manner of partition. Pursuant to section 872.720,
subdivision (a), “[i]f the court finds that the plaintiff is entitled to partition, it
shall make an interlocutory judgment that determines the interests of the
parties in the property and orders the partition of the property and, unless it
is to be later determined, the manner of partition.”


                                         10
      An interlocutory judgment in a partition action is appealable. (§§
904.1, subd. (a)(9), 872.720, subd. (a).) Upon the conclusion of the time for
appeal, the interlocutory judgment becomes final and conclusive despite its
designation as “interlocutory.” (7 Witkin, Cal. Procedure (5th ed. 2020)
Judgment, § 21, p. 564; Raisin Inv. Co. v. Magginetti (1952) 109 Cal.App.2d
163, 164 (Raisin).) “An interlocutory decree in an action for the partition of
real property, although preliminary to the final judgment of conformation, is
conclusive as to the matters determined therein.” (Pista v. Resetar (1928) 205
Cal. 197, 199 (Pista); see also Holt v. Holt (1901) 131 Cal. 610, 611–612
[“interlocutory decree of partition . . . is a final judgment, certainly, as to all
questions determined in it”].) As a final judgment on the matters determined
therein, the court does not have the power to amend an interlocutory
judgment after it becomes final, even in cases of error. (Raisin, supra, 109
Cal.App.2d at p. 164.)
B.    Pentech Admittedly Failed to Comply with the Enforcement of
      Judgments Law

      Pentech obtained a judgment against Tran on March 5, 2008, and
recorded the abstract of judgment with the Recorder’s Office on April 4, 2008.
The judgment’s period of enforceability expired on March 5, 2018, and
Pentech did not renew the judgment beforehand.
      Pentech does not dispute that its judgment or the abstract of judgment
recorded thereon expired before final judgment was entered in this case.
Rather, Pentech contends the trial court’s compliance with the provisions
governing partition actions rendered it unnecessary for Pentech to renew its
judgment because its interest in the subject properties had been conclusively
determined. Indispensable to this argument is the contention that the
stipulated interlocutory judgment, which did not itself determine lien priority


                                         11
or the parties’ interests in the subject properties, encompassed the November
2015 priority lien determination.
      The parties devote a significant portion of their respective briefs on
appeal arguing when the lien priority should have been determined. Pentech
contends that the parties intended for the stipulated interlocutory judgment
to incorporate the November 2015 priority lien determination and that the
trial court erred by later revisiting that determination. Roski contends that
the stipulated interlocutory judgment anticipated a future determination of
lien priority and, as such, the trial court did not err when it determined that
Pentech lost its priority status. We will assume, for purposes of this appeal,
that the trial court’s November 2015 priority lien determination was
incorporated into the stipulated interlocutory judgment and was a final
determination of priority lien status, as Pentech contends.
      We now proceed to the substantive question before us: Does the
partition action statutory scheme excuse Pentech’s non-compliance with the
Enforcement of Judgments Law?
      At the outset, we note there is a superficial appeal to Pentech’s
argument that the trial court’s November 2015 priority lien determination
was final and non-reviewable. An interlocutory judgment in a partition
action “is conclusive as to the matters determined therein.” (Pista, supra,
205 Cal. at p. 199.) Since the stipulated interlocutory judgment addressed
the priority lien status of Tran’s judgment creditors, this determination was
arguably conclusive as to those matters, and the trial court was barred from
revisiting it. (Ibid.; Raisin, supra, 109 Cal.App.2d at pp. 164–165.)
      In truth, however, the trial court did not revisit the priority lien
determination so much as recognize that, by operation of law, Pentech’s
judgment lien had expired and was thus no longer valid. This brings us to


                                       12
the heart of the matter. The connection between the partition action
statutory scheme and the Enforcement of Judgments Law is found in section
872.040, which provides that “[n]othing in this title excuses compliance with
any applicable laws, regulations, or ordinances governing the division, sale,
or transfer of property.” Notwithstanding this provision, Pentech argues that
it was not required to renew its judgment because the November 2015
priority lien determination was a final determination as to both priority and
validity of the judgment lien. Pentech fails to cite to any legal authority to
support this proposition, and we find it unpersuasive.
C.    The Partition Action Statutory Scheme Does Not Excuse Pentech’s Non-
      compliance with the Enforcement of Judgments Law

      We now turn to construction of section 872.040. Our goal in
interpreting statutes is “ ‘to ascertain the intent of the enacting legislative
body so that we may adopt the construction that best effectuates the purpose
of the law.’ ” (Klein v. United States of America (2010) 50 Cal.4th 68, 77
(Klein).) The “ ‘key to statutory interpretation is applying the rules of
statutory construction in their proper sequence . . . as follows: “we first look
to the plain meaning of the statutory language, then to its legislative history
and finally to the reasonableness of a proposed construction.” ’ ” (Mt. Hawley
Ins. Co. v. Lopez (2013) 215 Cal.App.4th 1385, 1396.)
      In the initial step, we examine “the words of the statute, ‘because the
statutory language is generally the most reliable indicator of legislative
intent.’ ” (Klein, supra, 50 Cal.4th at p. 77.) “When the statutory text is
ambiguous, or it otherwise fails to resolve the question of its intended
meaning,” we proceed to the second step, and “look to the statute’s legislative
history and the historical circumstances behind its enactment.” (Ibid.) “In
this step, courts may ‘turn to secondary rules of interpretation, such as
maxims of construction, “which serve as aids in the sense that they express
                                        13
familiar insights about conventional language usage.” ’ ” (Alejo v. Torlakson
(2013) 212 Cal.App.4th 768, 787 (Alejo), quoting Flannery v. Prentice (2001)
26 Cal.4th 572, 579 (Flannery).)
      “ ‘If ambiguity remains after resort to secondary rules of construction
and to the statute’s legislative history, then we must cautiously take the
third and final step in the interpretive process. [Citation.] In this phase of
the process, we apply “reason, practicality, and common sense to the
language at hand.” [Citation.] Where an uncertainty exists, we must
consider the consequences that will flow from a particular interpretation.’ ”
(Alejo, supra, 212 Cal.App.4th at p. 788.)
      We start with the text of section 872.040 and give its words “a plain
and commonsense meaning.” (Flannery, supra, 26 Cal.4th at p. 577.) In
doing so, we do not “consider the statutory language in isolation”; “[r]ather,
we look to ‘the entire substance of the statute . . . in order to determine the
scope and purpose of the provision[.]’ ” (Id. at p. 578.) There can be no
dispute that section 872.040 is a clear expression of legislative intent in its
inclusion of two sweeping terms: “Nothing . . . excuses compliance with any
applicable laws[.]” (Italics added.) The use of the word “Nothing” leaves no
room for interpretation. Use of the term “any” to modify the words
“applicable laws” demonstrates that the Legislature intended the law to have
a broad sweep and thus include both indirect as well as direct laws and
regulations “governing the division, sale, or transfer of property.” (§ 872.040;
see Pineda v. Williams–Sonoma Stores, Inc. (2011) 51 Cal.4th 524, 533
[Legislature’s use of the word “any” suggests it intended a broad
construction]; Ladd v. County of San Mateo (1996) 12 Cal.4th 913, 920
[same].) There can also be no dispute that the Enforcement of Judgments
Law “govern[s] the division, sale, or transfer of property” (§ 872.040) in that


                                       14
it, for example, prescribes rules regarding the creation and duration of a
judgment lien on real property (§ 697.310) and specifies the manner and
method of execution, levy, sale, and collection (e.g., §§ 699.010 [Enforcement
of Money Judgment by Writ of Execution], 700.015 [Real Property; Copies of
Writ and Notice of Levy; Recording; Service and Posting], 701.540 [Notice of
Sale of Interest in Real Property; Service, Mailing and Posting; Publication;
Notice to Lienholders], 701.660 [Deed of Sale; Recordation]).
       Although we conclude the language of the statute is conclusive as to the
intent of the Legislature, we find support upon reading section 872.040 in
context. The section immediately preceding it is section 872.030, which
provides that, unless inconsistent with the provisions of the title, “[t]he
statutes and rules governing practice in civil actions generally apply” to
partition actions. The comments to section 872.030 highlight that “this title
contains some special procedural provisions that apply to partition despite
general rules to the contrary.” (Cal. Law Revision Com. coms., 17A pt. 2
West’s Ann. Code Civ. Proc. (2015 ed.) foll. § 872.030, p. 149 [1976 Addition].)
The existence of these “special procedural provision[s]” in the context of
statutes and rules governing civil practice and the failure to set up a similar
carve out with respect to laws governing property transactions suggests there
was no intent by the Legislature to exclude compliance with the laws
governing those transactions. (Cf. Muehleisen v. Forward (1935) 4 Cal.2d 17,
19.)
       Our conclusion is buttressed by the legislative history of this section.
When the Legislature revised the partition statutes in 1976, it added section
872.040 to ensure that the courts and parties complied with the Subdivision
Map Act (Gov. Code, § 66410 et seq.) and local zoning laws and regulations.
(Stats. 1976, ch. 73, § 6, pp. 110−111; Wells Fargo Bank v. Town of Woodside


                                        15
(1983) 33 Cal.3d 379, 388, fn. 10.) In commenting upon this statute at the
time of its adoption, the Assembly Legislative Committee observed that:
“Section 872.040 codifies the rule that the partition statute cannot be used to
avoid any applicable laws governing property transactions. See, e.g., Pratt v.
Adams, 229 Cal.App.2d 602, 40 Cal.Rptr. 505 (1964) (Subdivision Map Act).
Whether a particular law, regulation, or ordinance is applicable in a partition
action is determined by the terms or a construction of that law, regulation, or
ordinance.” (Legis. Com. coms.–Assem., 17A pt. 2 West’s Ann. Code Civ.
Proc. (2015 ed.) foll. § 872.040, p. 150 [1976 Addition].)
      We find even further support for our reading of section 872.040 in the
legislative history of the Enforcement of Judgments Law, which was enacted
in 1982. The well-established presumption is that the Legislature, when
amending a law or enacting a new law, is aware of and takes into
consideration existing law. (People v. Overstreet (1986) 42 Cal.3d 891, 897
[“the Legislature is deemed to be aware of existing laws and judicial decisions
in effect at the time legislation is enacted and to have enacted and amended
statutes ‘ “in the light of such decisions as have a direct bearing upon
them” ’ ”].)
      Prior to its 1982 enactment, California law provided two methods by
which a judgment creditor could extend the enforcement period of a money
judgment. Under former section 684, after entry of the judgment, the
judgment creditor was entitled to a writ of execution regarding the judgment
for a 10-year period. (8 Witkin, Cal. Procedure (5th ed. 2020) Enforcement of
Judgment, § 22, pp. 60–61.) Once the 10-year period ended, former section
685 permitted the trial court to enforce the judgment upon a showing by the
judgment creditor that there had been an “excusable failure” to seek
satisfaction of the judgment. (Alonso Inv. Corp. v. Doff (1976) 17 Cal.3d 539,


                                        16
543–544 (Alonso), italics omitted; 8 Witkin, supra, Enforcement of Judgment,
§ 22, pp. 60–61.) This “[d]iscretionary enforcement had no time limit.” (8
Witkin, supra, Enforcement of Judgment, § 22, pp. 60–61.)
      In addition, the judgment creditor was entitled to commence an
independent action on the judgment within the 10-year limitation period
defined in section 337.5. (Alonso, supra, 17 Cal.3d at p. 545; United States
Capital Corp. v. Nickelberry (1981) 120 Cal.App.3d 864, 866.) If the
judgment creditor began an action within this period, “the creditor’s right to
recover remain[ed] alive, even though the 10–year period . . . subsequent[ly]
expire[d].” (Alonso, at p. 545.)
      In enacting the Enforcement of Judgments Law, the Legislature
abrogated the first method of extending the period for the enforcement of a
judgment, and replaced the method with the renewal procedure we
previously described (pt. I.A.1, ante). The Law Revision Commission
explained: “Renewal under this article permits enforcement of a judgment
beyond the 10–year period prescribed by Section 683.020. This procedure
supersedes the procedure under former Section 685 pursuant to which a
judgment could be enforced upon noticed motion after the expiration of 10
years in the discretion of the court upon a showing of the reasons for failure
to enforce the judgment during the first 10 years. This article does not
require the judgment creditor to demonstrate diligence in enforcing the
judgment, but if renewal is not accomplished within 10 years after entry of
the judgment, the judgment becomes unenforceable.” (Law Revision Com.
coms., 16B West’s Ann. Code Civ. Proc. (2009 ed.) foll. § 683.110, p. 158 [1982
Addition].) The Legislature otherwise retained the second method of
extending the period for enforcing a judgment (§ 683.050), and linked the
method to the provision governing the vacatur of a renewed judgment.


                                      17
      Pentech’s argument ostensibly relies on the abrogated method of
former section 681 for extending the period of enforcement of a judgment. In
other words, Pentech contends the period of enforcement of its expired
judgment should be extended because, even though it was deemed the
priority lien holder, it has been unable to satisfy its judgment before its
expiration through no fault of its own. But this is no longer the law. As the
Law Revision Commission’s comments to section 683.020 provide: “Unlike
former Section 681, the 10-year period provided by Section 683.020 is not
extended because enforcement of the judgment has been stayed or enjoined
by court order or by operation of law. Nor is the 10-year period tolled for any
reason.” (Cal. Law Revision Com. coms., 16B West’s Ann. Code Civ. Proc.
(2009 ed.) foll. § 683.020, p. 151 [1982 Addition].)
      In this case, the stipulated interlocutory judgment ordered partition by
a sale of the subject parcels of real property, and Pentech’s interest in the
sales was by virtue of its judgment lien. By its plain terms, section 872.040
mandated Pentech’s compliance with the renewal provisions of the
Enforcement of Judgments Law despite the trial court’s November 2015
priority lien determination. Had Pentech renewed, the priority of its
judgment lien would have related back to the date of the earlier judgment
lien. (12 Miller & Starr, Cal. Real Estate (4th ed. 2020) § 42:61.) Instead,
Pentech’s failure to renew automatically extinguished the judgment lien. (§
683.020, subd. (a) [“The judgment may not be enforced.”]; 8 Witkin, Cal.
Procedure (5th ed. 2020) Enforcement of Judgment, § 67, p. 110 [“A judgment
lien cannot exist apart from the judgment.”]; Beneficial Financial, Inc. v.
Durkee (1988) 206 Cal.App.3d 912, 916−917 [judgment lien extinguished
when not renewed].) The extinguishment was an effect of Pentech’s failure to




                                        18
renew the judgment, not a result of a court order. The trial court did not err
in giving recognition to this statutory bar.
                                        II.
                               The B Street Parcel
      In the alternative, Pentech argues that it is entitled to a portion of the
proceeds from the sale of the B Street parcel because it closed escrow before
Pentech’s judgment expired. We are unconvinced.
      The parties agreed in the stipulated interlocutory judgment to have
Tran’s sales proceeds “placed in escrow and shall only be released upon order
or final judgment of this court.” (§ 873.600 [“Notwithstanding any other
provision of this title, the court shall order sale by such methods and upon
such terms as are expressly agreed to in writing by all the parties to the
action.”].) The trial court’s order approving the sale of the B Street parcel
similarly ordered that “[t]o the extent creditor is entitled to receive money
from the sale proceeds, creditor will be paid post-closing from a separate
court monitored and controlled account by a further order to be decided by
the court in conjunction with the partition action.”
      In compliance with these orders, the sale proceeds from the B Street
parcel were placed in an escrow account. Having stipulated to a delayed
disbursement of these proceeds, Pentech was awaiting collection when its
judgment expired. Pentech’s claim of entitlement to these funds is
undermined by the fact that, upon expiration of its judgment, it is barred
from any “further action, including . . . collection . . . pursuant to the
judgment.” (Cal. Law Revision Com. coms., 16B West’s Ann. Code Civ. Proc.
(2009 ed.) foll. § 683.020, p. 151 [1982 Addition].) Accordingly, Pentech is not
entitled to any portion of the proceeds from the sale of the B Street parcel.




                                        19
                                       III.
                         Pentech’s Equitable Arguments
      Lastly, Pentech argues the judgment should be reversed and the matter
remanded to the trial court so it can address Pentech’s equitable arguments,
including constructive lien, equitable lien, post-judgment contracts, novation,
accord and satisfaction, and promissory estoppel. Pentech concedes that it
raised these arguments for the first time in its objections to Roski’s proposed
statement of decision.
      Because Pentech fails to support its claim of error with any argument
or case citation, we may deem the argument waived. (Utility Consumers’
Action Network v. Public Utilities Com. (2010) 187 Cal.App.4th 688, 697.)
      Even if we were to reach Pentech’s claim, we would conclude it lacks
merit. Under section 632, a “request for a statement of decision shall specify
those controverted issues as to which the party is requesting a statement of
decision.” Accordingly, objections to a statement of decision serve a limited
purpose: “If a statement of decision fails to resolve a controverted issue, the
parties identify that issue in objections to the statement of decision.
[Citation.] A statement of decision, however, covers only issues litigated in
the case.” (Colony Ins. Co. v. Crusader Ins. Co. (2010) 188 Cal.App.4th 743,
750–751, citing Crews v. Johnson (1962) 202 Cal.App.2d 256, 259 [court
properly made no finding on issue neither raised in any pleading nor at issue
in case]; Adoption of Matthew B. (1991) 232 Cal.App.3d 1239, 1259 [court’s
failure to address issue in statement of decision explained by party’s failure
to raise it]; see also § 632.) Pentech’s objections to the proposed statement of
decision was premised on new arguments and not a controverted issue
previously argued and briefed by the parties. Therefore, the trial court did
not err in finding them “not appropriate.”


                                       20
                              DISPOSITION
     The judgment is affirmed. Roski shall recover its costs on appeal.




                                                                      DO, J.

WE CONCUR:



McCONNELL, P. J.



IRION, J.




                                    21